       Case 3:19-cv-00938-MEM Document 40 Filed 08/19/21 Page 1 of 16




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

J. DOE and R.A. DOE,                   :

                 Plaintiffs            :    CIVIL ACTION NO. 3:19-938

        v.                             :        (JUDGE MANNION)

CITY OF WILKES-BARRE,                  :
ROBERT COLLINS, and
JOHN/JANE DOE 1-5,                     :

                 Defendants            :


                              MEMORANDUM

       Pending before this court is a motion to dismiss Plaintiffs’ complaint

filed on behalf of Defendant Robert Collins. (Doc. 30). Based upon the court’s

review of the motion and related materials, Collins’s motion will be

GRANTED IN PART AND DENIED IN PART.



  I.     BACKGROUND

       Plaintiffs in this case allege that they are sexual assault victims of

Collins, a police officer previously employed by the City of Wilkes-Barre, who

committed the assaults during his employment, under color of state law.

Plaintiff J. Doe alleges that Collins assaulted her on numerous occasions

between 2012 and 2019. Plaintiff R.A. Doe alleges that Collins assaulted her
         Case 3:19-cv-00938-MEM Document 40 Filed 08/19/21 Page 2 of 16




on numerous occasions between 2009 and 2014. Both Plaintiffs have

brought §1983 claims under the Fourth and Fourteenth Amendments to the

United States Constitution, as well as state law tort claims against Collins,

and a Monell1 claim against the City of Wilkes-Barre.

        In support of his Rule 12(b)(6) motion, Collins argues that: (1) the two-

year statute of limitations time-bars all of R.A. Doe’s claims; (2) the two-year

statute of limitations time-bars J. Doe’s claims that predate May 31, 2017;

and (3) the more-specific provision rule bars all Fourth and Fourteenth

Amendment claims. (Doc. 30). Additionally, Collins moves for Plaintiffs to

proceed as named litigants. (Doc. 30).

        By way of relevant procedural background, on June 5, 2019, the other

named defendant in this case, the City of Wilkes-Barre, filed a similar Rule

12(b)(6) motion. (Doc. 4; Doc. 11). Therein, the City of Wilkes-Barre raised

two of the same arguments pending before this Court regarding: (1) all of

R.A. Doe’s claims being time-barred; and (2) both Plaintiffs’ Fourth and

Fourteenth Amendment claims being barred by the more-specific provision

rule. (Doc. 4; Doc. 11). By way of a Memorandum and Order dated March

30, 2021, this Court granted the City of Wilkes-Barre’s motion to dismiss all

of R.A. Doe’s claims as time-barred. (Doc. 35; Doc. 36). In the same


1
    Monell v. Department of Social Servs., 436 U.S. 658 (1978).
                                       -2-
         Case 3:19-cv-00938-MEM Document 40 Filed 08/19/21 Page 3 of 16




Memorandum and Order, this Court denied the City of Wilkes-Barre’s motion

to dismiss Plaintiff J. Doe’s Fourteenth Amendment claims, finding J. Doe

pled sufficient facts to plausibly give rise to entitlement to relief at this stage.

(Doc. 35; Doc. 36).



   II.     STANDARD OF REVIEW

         Collins’s motion to dismiss is brought pursuant to Fed.R.Civ.P.

12(b)(6). Rule 12(b)(6) allows for dismissal of a complaint with prejudice, in

whole or in part, where the plaintiff fails to state a claim upon which relief can

be granted. Fed.R.Civ.P.12(b)(6). To prevail on a Rule 12(b)(6) motion, the

defendant bears the burden of establishing that the plaintiff failed to plead

“enough facts to state a claim to relief that is plausible on its face.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007); Hedges v. United States,

404 F.3d 744, 750 (3d Cir. 2005). “When there are well-pleaded factual

allegations, a court should assume their veracity and then determine whether

they plausibly give rise to an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S.

662, 679 (2009). Further, “[t]he complaint must state enough facts to raise a

reasonable expectation that discovery will reveal evidence of [each]

necessary element” of a plaintiff’s claim. Wilkerson v. New Media Tech.

Charter Sch. Inc., 522 F.3d 315, 321 (3d Cir. 2008).

                                       -3-
          Case 3:19-cv-00938-MEM Document 40 Filed 08/19/21 Page 4 of 16




   III.      DISCUSSION

             A. Timeliness of Claims

          In reviewing the applicability of the statute of limitations to an action

filed pursuant to §1983, a federal court must apply the appropriate state

statute of limitations which governs personal injury actions. Wilson v. Garcia,

471 U.S. 261, 276 (1985); Urrutia v. Harrisburg Cnty. Police Dept., 91 F.3d

451, 457 n. 9 (3d Cir. 1996); Cito v. Bridgewater Twp. Police Dept., 892 F.2d

23, 25 (3d Cir. 1989). Pennsylvania’s applicable personal injury statute of

limitations is two years. See 42 Pa.Cons.Stat.Ann. §5524(7) (Purdon Supp.);

Kost v. Kozakiewicz, 1 F.3d 176, 190 (3d Cir. 1993); Smith v. City of

Pittsburgh, 764 F.2d 188, 194 (3d Cir.), cert denied, 474 U.S. 950 (1985).

While the Third Circuit permits statute of limitations defenses to be raised

under a Rule 12(b)(6) motion, such a motion to dismiss may be granted “only

when the statute of limitations defense is apparent on the face of the

complaint.” Wisniewski v. Fisher, 857 F.3d 152, 157 (3d Cir. 2017) (citing

Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014)).

          Federal law governs a cause of action’s accrual date. Genty v.

Resolution Trust Corp., 937 F.2d 899, 919 (3d Cir. 1991). Under federal law,

a cause of action accrues, and the statute of limitations begins to run, “when

                                         -4-
       Case 3:19-cv-00938-MEM Document 40 Filed 08/19/21 Page 5 of 16




the plaintiff knew or should have known of the injury upon which its action is

based.” Sameric Corp. v. City of Philadelphia, 142 F.3d 582, 599 (3d Cir.

1998) (citation omitted); see also Montgomery v. De Simone, 159 F.3d 120,

126 (3d Cir. 1998). The determination of the time at which a claim accrues

is an objective inquiry; we ask not what the plaintiff actually knew but what a

reasonable person should have known. Barren v. United States, 839 F.2d

987, 990 (3d Cir. 1988). As a general matter, a cause of action accrues at

the time of the last event necessary to complete the tort, usually at the time

the plaintiff suffers an injury. See United States v. Kubrick, 444 U.S. 111, 120

(1979). “The cause of action accrues even though the full extent of the injury

is not then known or predictable. Were it otherwise, the statute would begin

to run only after a plaintiff became satisfied that he had been harmed

enough, placing the supposed statute of repose in the sole hands of the party

seeking relief.” Wallace v. Kato, 549 U.S. 384, 391 (2007). “[C]ontinuing

conduct of [a] defendant will not stop the ticking of the limitations clock begun

when plaintiff obtained requisite information. On discovering an injury and its

cause, a claimant must choose to sue or forego that remedy.” Kichline v.

Consolidated Rail Corp., 800 F.2d 356, 360 (3d Cir. 1986) (citing Fowkes v.

Pennsylvania R.R. Co., 264 F.2d 397 (3d Cir. 1959)).




                                      -5-
      Case 3:19-cv-00938-MEM Document 40 Filed 08/19/21 Page 6 of 16




                1. Timeliness of R.A. Doe’s Claims

      Collins argues that R.A. Doe admits in the Complaint that all alleged

assaults committed against her occurred between 2009 and 2014, outside

the statutory window. (Doc. 1; Doc. 31). Thus, Collins argues that all of R.A.

Doe’s claims in Counts I and IV through IX of the Complaint are barred by

the two-year statute of limitations and must be dismissed with prejudice.

(Doc. 31).

      Counsel for Plaintiffs concedes that the statute of limitations time-bars

all of R.A. Doe’s claims, referencing this Court’s March 30, 2021

Memorandum and Order granting Defendant City of Wilkes-Barre’s motion

to dismiss all of her claims. (Doc. 35; Doc. 36; Doc. 38).

      Here, because the applicable statute of limitations is two years and all

of R.A. Doe’s claims occurred more than five years prior to filing suit,

Collins’s statute of limitations defense is apparent on the face of R.A. Doe’s

Complaint. See §5524(7); Wisniewski, 857 F.3d at 157; Fox v. Lackawanna

Cnty., No. 3:16-CV-1511, 2017 WL 5007905, at *2 (M.D.Pa. Nov. 2, 2017)

(granting defendants’ Rule 12(b)(6) motion to dismiss two plaintiffs’ claims

where all claims fell outside the statutory window, making it clear from the

face of the complaint that their causes of action were untimely filed). In line



                                     -6-
       Case 3:19-cv-00938-MEM Document 40 Filed 08/19/21 Page 7 of 16




with this Court’s March 30, 2021 Memorandum and Order, all of R.A. Doe’s

claims will be dismissed with prejudice. (See Doc. 35; Doc. 36; Doc. 38).



                 2. Timeliness of J. Doe’s Claims Prior to May 31, 2017

      Collins further seeks to dismiss J. Doe’s claims involving alleged

assaults which took place before May 31, 2017 as time-barred. (Doc. 31).

Opposing Collins’s motion to dismiss, J. Doe invokes the continuing

violations doctrine, arguing the doctrine tolled the two-year statute of

limitations with respect to her pre-May 31, 2017 claims. (Doc. 38).

      The continuing violations doctrine provides “when a defendant’s

conduct is part of a continuing practice, an action is timely so long as the last

act evidencing the continuing practice falls within the limitations period; in

such an instance, the court will grant relief for the earlier related acts that

would otherwise be time-barred.” Cowell v. Palmer Twp., 263 F.3d 286, 292

(3d Cir. 2001) (quoting Brenner v. Local 514, United Bhd. of Carpenters &

Joiners of Am., 927 F.2d 1283, 1295 (3d Cir. 1991)). As a matter of policy,

“[t]he continuing violations doctrine recognizes that there may be situations

where the illegality of a defendant’s conduct becomes apparent only over a

period of time and, in such cases, an otherwise diligent plaintiff should not

be penalized for his or her delay in filing suit.” Turner v. Lopez, No. 3:15-

                                      -7-
       Case 3:19-cv-00938-MEM Document 40 Filed 08/19/21 Page 8 of 16




0542, 2015 WL 4066911, at *3 (M.D.Pa. July 2, 2015) (citing Foster v. Morris,

No. 05-4765, 2006 WL 3712949, at *177-78). The doctrine, which “is an

equitable exception to the timely filing requirement,” has an “understandably

narrow” reach. Tearpock-Martini v. Borough of Shickshinny, 756 F.3d 232,

236 (3d Cir. 2014) (quoting Cowell, 263 F.3d at 292). The continuing

violations doctrine usually applies to employment discrimination cases

“where only in retrospect will a plaintiff recognize . . . . a larger discriminatory

pattern.” Tearpock, 756 F.3d at 236 (citing Mandel v. M & Q Packaging

Corp., 706 F.3d 157, 165-67 (3d Cir. 2013)). However, the doctrine’s typically

narrow application does not preclude its application to other contexts.

Cowell, 263 F.3d at 292 (citing Brenner v. Local 514, United Bhd. of

Carpenters and Joiners of Am., 927 F.2d 1283, 1295 (3d Cir. 1991);

Centifanti v. Nix, 865 F.2d 1422, 1432-33 (3d Cir. 1989) (holding continuing

violations doctrine applied to a plaintiff’s §1983 claim)).

      To benefit from the continuing violations doctrine, a plaintiff must

establish: (1) that “the last act evidencing the continuing practice falls within

the limitations period” and (2) that “the defendant’s conduct is more than the

occurrence of isolated or sporadic acts.” Cowell, 263 F.3d at 292. Here, “the

last act evidencing the continuing practice” falls within the limitations period

because J. Doe alleges Collins assaulted her on three occasions within the


                                       -8-
       Case 3:19-cv-00938-MEM Document 40 Filed 08/19/21 Page 9 of 16




statutory window: late 2017, November 2018, and February 2019. (Doc. 1).

Therefore, this Court should assess whether Collins’s conduct “is more than

the occurrence of isolated acts.” This inquiry requires consideration of three

factors: (1) subject matter—whether the violations constitute the same type

of discrimination, tending to connect them in a continuing violation; (2)

frequency—whether the acts are recurring or more in the nature of isolated

incidents; and (3) degree of permanence—whether the act had a degree of

permanence which should trigger the plaintiff’s awareness of and duty to

assert his/her rights and whether the consequences of the act would

continue even in the absence of a continuing intent to discriminate. Cowell,

263 F.3d at 292 (citing Berry v. Board of Supervisors of Louisiana State

Univ., 715 F.2d 971, 981 (5th Cir. 1983)). Of the three factors, “the

consideration of ‘degree of permanence’ is the most important” and “[t]he

focus of the continuing violations doctrine is on affirmative acts of the

defendants.” Cowell, 263 F.3d at 292.

      However, “the continuing violations doctrine is not a substitute for a

plaintiff’s ‘awareness of and duty to assert his/her rights’ in a timely fashion.”

Bennett v. Susquehanna Cnty. Children and Youth Servs., 592 Fed. Appx.

81, 85 (3d Cir. 2014) (quotation omitted). A plaintiff’s awareness of injury

limits application of the continuing violations doctrine: where a defendant’s


                                      -9-
      Case 3:19-cv-00938-MEM Document 40 Filed 08/19/21 Page 10 of 16




conduct consists of an “actionable injury of which a reasonable plaintiff

should have been aware, the doctrine has no application.” Turner, 2015 WL

4066911, at *3 (citing Seawright v. Greenberg, 233 Fed. Appx. 145, 149 (3d

Cir. 2007); see also Morganroth & Morganroth v. Norris, McLaughlin &

Marcus, P.C., 331 F.3d 406, 417 n.6 (3d Cir. 2003) (continuing violations

doctrine does not apply to injuries that occurred before the filing period if the

plaintiff was aware of those injuries at the time they occurred). Stated

otherwise, the “continuing conduct of [a] defendant will not stop the ticking of

the limitations clock begun when plaintiff obtained requisite information.”

Kichline, 800 F.2d at 360. Moreover, “if prior events should have alerted a

reasonable person to act at that time the continuing violations theory will not

overcome the relevant statute of limitations.” Turner, 2015 WL 4066911, at

*3 (citing King v. Township of East Lampeter, 17 F. Supp. 2d 394, 416 (E.D.

Pa. 1998), aff’d, 182 F.3d 903 (3d Cir. 1999)).

      In this case, J. Doe complains of inappropriate sexual solicitations by

Collins in 2012 and 2013—five and four years outside the statutory window,

respectively. (Doc. 1). J. Doe also alleges Collins first sexually assaulted her

in 2014 and that in 2015, she reported Collins’s assaults and solicitations to

two law enforcement agents. (Doc. 1). Here, the nature of J. Doe’s

allegations against Collins are clearly not the type of conduct—where injury


                                     - 10 -
      Case 3:19-cv-00938-MEM Document 40 Filed 08/19/21 Page 11 of 16




or the illegality of a defendant’s conduct only become apparent over an

extended period—contemplated by the continuing violations doctrine. See

Tearpock, 756 F.3d at 236; see also Turner, 2015 WL 4066911, at *3.

Instead, Collins’s alleged actions consisted of an “actionable injury of which

a reasonable plaintiff should have been aware,” rendering the continuing

violations doctrine inapplicable. See Seawright, 233 Fed. Appx. at 149; see

also Morganroth, 331 F.3d at 417 n.6; see also Turner, 2015 WL 4066911,

at *3. Because (1) the complaint alleges facts which should have triggered

J. Doe’s awareness of and duty to assert her rights, and (2) she was or

should have been aware of her injuries at the time they occurred, the

continuing violations doctrine does not apply. See Cowell, 263 F.3d at 292;

see also Morganroth, 331 F.3d at 417 n.6. Instead, the present facts warrant

a straightforward application of the two-year statute of limitations, and J.

Doe’s pre-May 31, 2017 claims should be dismissed with prejudice. See

Cowell, 263 F.3d at 292; see also Morganroth, 331 F.3d at 417 n.6.



         B. J. Doe’s Fourth and Fourteenth Amendment Claims

      Collins also argues in his motion to dismiss that Counts II through V of

the Complaint fail to state Fourth and Fourteenth Amendment claims upon

which relief can be granted. In considering this argument, this Court has

                                    - 11 -
      Case 3:19-cv-00938-MEM Document 40 Filed 08/19/21 Page 12 of 16




already determined that Counts IV and V brought by R.A. Doe are barred by

the applicable statute of limitations.

      Collins argues that Count II brought by J. Doe should be dismissed

with prejudice because while Count II alleges “a violation of [J. Doe’s] right

to bodily integrity under the Fourth and Fourteenth Amendments,” violations

of bodily integrity pertain solely to the Fourteenth Amendment.

      Collins further argues that Count III brought by J. Doe should be

dismissed with prejudice because while Count III cites J. Doe’s “right to be

free from unreasonable search and seizure under the Fourth and Fourteenth

Amendments,” Collins insists that pursuant to the more-specific provision

rule, those claims pertain solely to the Fourth Amendment. Collins therefore

moves to dismiss Count III entirely.

      J. Doe references this Court’s March 30, 2021 Memorandum and

Order to support her request that this Court deny Defendant’s 12(b)(6)

motion insofar as the more-specific provision argument. (Doc. 35; Doc. 36;

Doc. 38). In the March 30, 2021 Memorandum and Order, this Court denied

a similar Rule 12(b)(6) motion to dismiss by Defendant City of Wilkes-Barre.

(Doc. 35; Doc. 36). This Court noted that at this stage of the proceedings, J.

Doe’s Fourth and Fourteenth Amendment claims would be permitted to




                                       - 12 -
       Case 3:19-cv-00938-MEM Document 40 Filed 08/19/21 Page 13 of 16




proceed, as J. Doe pled sufficient facts to plausibly give rise to entitlement

to relief. See Iqbal, 556 U.S. at 679; see also Doc. 35; Doc. 36.

       In line with this Court’s March 30, 2021 Memorandum and Order, J.

Doe will be permitted to proceed, and defendant’s motion to dismiss J. Doe’s

Fourth and Fourteenth Amendment claims will be denied.



          C. Anonymous Proceedings

       Finally, Collins motions this Court to require J. Doe and R.A. Doe to

proceed as named plaintiffs. (Doc. 31). In support of his motion, Collins

argues that the public nature of our courts compels this Court to require

Plaintiffs to proceed as named litigants. (Doc. 31). Collins further argues that,

while allowing Plaintiffs to proceed anonymously falls within this Court’s

discretion, the facts in this case do not implicate exceptional circumstances

that warrant anonymity. (Doc. 31). In their brief in opposition, Plaintiffs allege

the high-profile nature of this case warrants anonymous proceedings but

concede that the issue is squarely within the discretion of this Court. (Doc.

38).

       Indeed, “one of the essential qualities of a Court of Justice [is] that its

proceedings should be public.” Doe v. Megless, 654 F.3d 404, 408 (3d Cir.

2011) (quoting Daubney v. Cooper, 109 Eng. Rep. 438, 441 (K.B. 1829));

                                      - 13 -
      Case 3:19-cv-00938-MEM Document 40 Filed 08/19/21 Page 14 of 16




Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598-99 (1978). The Federal

Rules of Civil Procedure reflect this essential quality of our courts, requiring

that every pleading have a title which “must name all the parties.”

Fed.R.Civ.P. 10(a). Further, Rule 17(a)(1) requires “[a]n action must be

prosecuted in the name of the real party in interest.” While not enumerated

in the Federal Rules of Civil Procedure, courts permit parties to proceed

anonymously under exceptional circumstances. Megless, 654 F.3d at 408

(“Examples of areas where courts have allowed pseudonyms include cases

involving ‘abortion, birth control, transsexuality, mental illness, welfare rights

of illegitimate children, AIDS, and homosexuality.’” (citing Doe v. Borough of

Morrisville, 130 F.R.D. 612, 614 (E.D.Pa. 1990))).

      A party wishing to proceed anonymously must show both: (1) a fear of

severe harm and (2) that their fear of severe harm is reasonable. Megless,

654 F.3d at 408 (citing Doe v. Kamehameha Sch./Bernice Pauahi Bishop

Estate, 596 F.3d 1036, 1043 (9th Cir. 2010)). Showing potential

embarrassment or economic harm is insufficient. Megless, 654 F.3d at 408

(citing Doe v. C.A.R.S. Protection Plus, Inc., 527 F.3d 358, 371 n.2 (3d Cir.

2008)). Once a litigant shows their reasonable fear of severe harm, “courts

of appeal are in agreement that district courts should balance a plaintiff’s

interest and fear against the public’s strong interest in an open litigation

                                      - 14 -
      Case 3:19-cv-00938-MEM Document 40 Filed 08/19/21 Page 15 of 16




process.” Megless, 654 F.3d at 408 (citing Sealed Plaintiff v. Sealed

Defendant, 537 F.3d 185, 189-90; Doe v. Porter, 370 F.3d 558, 560 (6th Cir.

2004); Does I Thru XXIII v. Advanced Textile Corp., 214 F.3d 1058, 1068

(9th Cir. 2000); M.M. v. Zavaras, 139 F.3d 798, 803 (10th Cir. 1998); James

v. Jacobson, 6 F.3d 233, 242 (4th Cir. 1993); Doe v. Frank, 951 F.2d 320,

323 (11th Cir. 1992); Doe v. Stegall, 653 F.2d 180, 186 (5th Cir. 1981)). The

following factors favor anonymity:

     “(1) the extent to which the identity of the litigant has been kept
     confidential; (2) the bases upon which disclosure is feared or sought to
     be avoided, and the substantiality of these bases; (3) the magnitude of
     the public interest in maintaining the confidentiality of the litigant's
     identity; (4) whether, because of the purely legal nature of the issues
     presented or otherwise, there is an atypically weak public interest in
     knowing the litigant's identities; (5) the undesirability of an outcome
     adverse to the pseudonymous party and attributable to his refusal to
     pursue the case at the price of being publicly identified; and (6) whether
     the party seeking to sue pseudonymously has illegitimate ulterior
     motives.”

Megless, 654 F.3d at 409 (citing Doe v. Provident Life and Acc. Ins. Co., 176

F.R.D. 464, 467 (E.D.Pa. 1997)). The following factors disfavor anonymity:

     “(1) the universal level of public interest in access to the identities of
     litigants; (2) whether, because of the subject matter of this litigation,
     the status of the litigant as a public figure, or otherwise, there is a
     particularly strong interest in knowing the litigant's identities, beyond
     the public's interest which is normally obtained; and (3) whether the
     opposition to pseudonym by counsel, the public, or the press is
     illegitimately motivated.”

Megless, 654 F.3d at 409 (citing Provident Life, 176 F.R.D. at 467).


                                     - 15 -
            Case 3:19-cv-00938-MEM Document 40 Filed 08/19/21 Page 16 of 16




        Here, while Plaintiffs point to the high-profile nature of the case as

favoring proceeding anonymously, such a showing is insufficient to show the

requisite “fear of severe harm.” Megless, 654 F.3d at 408. Without such a

showing, this Court cannot find Plaintiffs’ interest in proceeding anonymously

outweighs the need for courts to be publicly accessible. See Megless, 654

F.3d at 408-09. Accordingly, Collins’s motion for Plaintiffs to proceed as

named litigants will be granted.

        In light of the foregoing, Collins’s motion to dismiss will be granted in

part and denied in part. An appropriate order shall issue.



                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge

DATE: August 19, 2021
19-938-02




                                        - 16 -
